447 F.2d 1406
COLOMBO CLUB INCORPORATED, Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 25805.
United States Court of Appeals, Ninth Circuit.
October 4, 1971.

Appeal from a Decision of the Tax Court of the United States.
Robert L. Beery (argued), Anderson, Beery & Anderson, San Francisco, Cal., for appellant.
Steven Schwartz (argued), Joseph M. Howard, Elmer J. Kelsey, Wesley J. Filer, Dept. of Justice, Johnnie Walters, Asst. Atty. Gen., Tax Div., Washington, D. C., for appellee.
Before ELY and CARTER, Circuit Judges, and JAMESON,* Senior District Judge.
PER CURIAM:


1
The decision of the Tax Court is affirmed upon the basis of the Tax Court opinion: Colombo Club, Inc. v. Commissioner, (1970), 54 T.C. 100.



Notes:


*
 The Honorable William J. Jameson, Senior United States District Judge for the District of Montana, sitting by designation